The state's motion for rehearing having been granted and the judgment affirmed, appellant now files a motion for rehearing, among other things insisting that the accomplice witness Stewart was not sufficiently corroborated. This is the only point we find it necessary to discuss.
A Chevrolet touring car belonging to H. A. Hulsey was stolen between six-thirty and twelve o'clock on the morning of December 4th from a point near the "hog barns" on East Exchange Avenue, in Fort Worth. The license number of the stolen car was 776-200. Clarence Mathis was working at a filling station and loaned a Ford touring car to the witness Stewart. The license number of this car was 772-410. At the time Stewart got the car no one was with him, but he later came back by the station to get some gas and oil, at which time both Bernard Walker and appellant were with him. Later, when the car was brought back, only Bernard Walker was with Stewart. The substance of Stewart's testimony was that on the 4th of December he met appellant and Bernard Walker near the stock yards, he having prior to that time borrowed a Ford touring car from Mathis; that appellant and Bernard Walker took a Chevrolet touring car from East Exchange Avenue in front of the "hog barns" to a certain place out of the city, where the car was stripped; that Stewart sat in the Ford car about a block from the place but out of sight, waiting for them; that after they had stripped the car all three got in the Ford car and returned to the city; that night they went and got the things which had been taken off the Chevrolet. The witness Britton saw two parties drive the Chevrolet car to the point where it was stripped. He watched them stripping it and took its number, which was 776-200. As he left the place where he saw this going on he saw the witness Stewart sitting in the Ford car, the license number of which he also took, and which was 772-410. He saw Stewart and the other boys drive away in the Ford. He testified that while he could not positively identify them, yet appellant fitted the description of one of the boys he saw stripping the Chevrolet car. The evidence of the accomplice witness Stewart makes out a complete case. The law requires that the corroborating testimony only tend to connect accused with the commission of the crime. The evidence related appears to meet that requirement.
Appellant's motion for rehearing is overruled.
Overruled. *Page 199